DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method for sterile packaging of a Kirschner wire (K-wire) and a cap, classified in B65B 5/04.
II. Claims 14-19, drawn to a method for sterile packaging of a Kirschner wire (K-wire) and a cap, classified in B65B 5/06.
III. Claim 20, drawn to method for sterile packaging of a Kirschner wire (K-wire) and a cap, classified in B65B 5/04.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together or can have a materially different design, .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; or
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; or
The inventions require a different field of search (e.g., searching different CPC schemes, US classes/subclasses, or electronic resources, or employing different search strategies or search queries).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Hadi Sayed (applicant’s attorney) on 1 September 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 14-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 and 20 stand withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title of the invention should be amended so that it is consistent with the claimed invention.  It is suggested that the title of the invention be changed to --Method for sterile packaging of K-wire and cap--.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 21 April 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
The information disclosure statement filed 21 April 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The cross-through citations on the attached PTO-1449 or PTO-SB-08 form have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of:
Claim 14, i.e. the first container for packaging the K-wire, the second container for packaging the cap, and the third container for bundling the first container and the second container, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 15 and 16, i.e. the K-wire sealed (by itself without the cap) within the first tube, and the first tube within the second tube, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 17, i.e. the peel pouch for packaging the cap, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 18, i.e. the K-wire sealed (by itself without the cap) within the first tube, and the first tube within the second tube, and the peel pouch for packaging the cap,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al. (US 2015/0313652) (hereinafter Burkhardt) in view of Schultz (US 4688560) and further in view of Tennican (US 2013/0199947).
Regarding claim 14, the Burkhardt reference discloses a method for sterile packaging of a Kirschner wire (K-wire) and other surgical components for shipping and storage, such that the K-wire and other surgical components may be removed from the sterile packaging and used during a surgery (paragraphs [0052] and [0053], including bone fracture surgery, paragraph [0048]), the method comprising: 
sterile packaging the K-wire into a first container (paragraph [0052]: k-wire within individual sterile-packaging);
sterile packaging another other surgical component into a second container (paragraph [0052]: all components included in the kit stored within individual sterile-packaging; e.g. instruments, wires, bits, screws, etc.); and
bundling the first container and the second container into a third container that is suitable for shipping and storage (paragraph [0052]: kit container).
The Burkhardt method of packaging meets all of applicant’s claimed subject matter with the exception of the other surgical component specifically being a cap.
The Schultz reference is an example which discloses that it is old and well known in the relevant art to provide a kit for bone fracture surgery (col. 
The Tennican reference discloses that it is old and well known in the relevant art to provide individually packaged protective caps (5A-5C and 6A-6C) (paragraphs [0045]-[0052]) used to provide antimicrobial protection for exposed portions of medical components.  Fig. 6A shows that the caps may be individually packaged in a pouch (600).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Burkhardt method of packaging by having had the other surgical component include a cap for a K-wire, as taught by Schultz, in order to provide another surgical component which may be included in the kit which is used to cover the exposed end of a K-wire which is already included in the kit.  In this instance, Schultz discloses the desire to provide a cap in order to prevent injury from an exposed K-wire end.
Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have individually packaged the now provided cap in the Burkhardt method, as modified by Schultz above, in a second container, such as a pouch as taught by Tennican, separated from the individually packaged K-wire, in order to 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable the prior art, as applied to claim 14 above, and further in view of Riordan et al. (US 3602218) (hereinafter Riordan).
Regarding claim 15, the Burkhardt method of sterile packaging, as modified by Schultz and Tennican above, discloses the method of claim 14, but does not disclose wherein sterile packaging the K-wire comprises sealing the K- wire within a sterile interior environment of a first tube that is configured to be unsealed during the surgery.
The Riordan reference discloses that it is old and well known to provide sterile packaging of a sterile K-wire (22) by sealing the K-wire (22) within a sterile interior environment of a first tube (container 12 is tube-like) that is configured to be unsealed during the surgery (see col. 2, lines 33-58).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Burkhardt method of packaging by having had the sterile packaging of the K-wire comprise sealing the K- wire within a sterile interior environment of a first tube that is configured to be unsealed during the surgery, as suggested by Riordan, in order to protect the K-wire from contamination prior to use, 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable the prior art, as applied to claim 15 above, and further in view of Richart et al. (US 2014/0042050) (hereinafter Richart).
Regarding claim 16, the Burkhardt method of sterile packaging, as modified by Schultz, Tennican and Riordan above, discloses the method of claim 15, but does not disclose wherein sterile packaging the K-wire further comprises disposing the first tube within an interior of a second tube, such that the sterile interior environment is sealed from the interior of the second tube.
The Richart reference discloses that it is old and well known in the relevant art to  provide sterile packaging of any surgical article, such as surgical fasteners (medical article 5, FIGS. 4-7, paragraphs [0052]-[0053], [0058], and [0100]-[0102]), within the interior of a first tube (hollow element 2, FIGS 1-7), and further teaches disposing the first tube within an interior of a second tube (hollow protective cover 4, FIGS. 1-7), such that the sterile interior environment is sealed from the interior of the second tube (FIGS. 1-7; paragraphs [0054]-[0056]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable the prior art, as applied to claim 14 above, and further in view of Warren et al. (US 2012/0203290) (hereinafter Warren).
Regarding claim 17, the Burkhardt method of packaging, as modified by Schultz and Tennican above, teaches the method of claim 14, but does not disclose wherein sterile packaging the cap comprises sealing the cap within a sterile interior environment of a peel pouch that is configured to be unsealed during the surgery.  

The Warren reference discloses that a peel pouch is an old and well known structure for use in individual, sterile packaging of a component used in a surgical procedure (paragraph [0124]) in order to allow a clinician to have access to an individual component in a commonly used type of package that allows for quick opening of the pouch.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Burkhardt method of packaging by having substituted a peel pouch for the pouch provided by the teachings of Tennican so that sterile packaging of the cap comprises sealing the cap within a sterile interior environment of a peel pouch that is configured to be unsealed during the surgery, as suggested by Warren, in order to allow a clinician to have access to an individual component in a commonly used type of package that allows for quick opening of the pouch.  In this instance, a skilled artisan would have recognized that the combination and substitution of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable the prior art, as applied to claim 14 above, and further in view of Riordan et al. (US 3602218) (hereinafter Riordan), Richart et al. (US 2014/0042050) (hereinafter Richart), and Warren et al. (US 2012/0203290) (hereinafter Warren).
Regarding claim 18, the Burkhardt method of packaging, as modified by Schultz and Tennican above, discloses the method of claim 14, and that bundling comprises configuring the third container (kit container of Burkhardt) to protect the first container and second container during shipping and storage, as discussed above with regard to claim 14, but does not disclose wherein sterile packaging the K-wire comprises configuring the first container in the form of a first tube having a sterile interior environment that is sealed from an interior of a second tube housing the first tube, such that the first tube may be removed from the second tube and unsealed during the surgery, wherein sterile packaging the cap comprises configuring the second container in the form of a peel pouch that may be unsealed during the surgery.
The Riordan reference discloses that it is old and well known to provide sterile packaging of a sterile K-wire (22) by sealing the K-wire (22) within a sterile interior environment of a first tube (container 12 is tube-like) that is configured to be unsealed during the surgery (see col. 2, lines 33-58).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the 
Additionally, the Richart reference discloses that it is old and well known in the relevant art to  provide sterile packaging of any surgical article, such as surgical fasteners (medical article 5, FIGS. 4-7, paragraphs [0052]-[0053], [0058], and [0100]-[0102]), within the interior of a first tube (hollow element 2, FIGS 1-7), and further teaches disposing the first tube within an interior of a second tube (hollow protective cover 4, FIGS. 1-7), such that the sterile interior environment is sealed from the interior of the second tube (FIGS. 1-7; paragraphs [0054]-[0056]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Burkhardt method of packaging by having incorporated sterile packaging the K-wire further comprises configuring the now provided first container in the form of a first tube, as taught by Riordan, having a sterile interior environment that is sealed from an interior of a second tube housing the first tube, such 
Finally, the Tennican reference teaches that caps may be packaged in pouches, and the Warren reference discloses that a peel pouch is an old and well known structure for use in individual, sterile packaging of a component used in a surgical procedure (paragraph [0124]) in order to allow a clinician to have access to an individual component in a commonly used type of package that allows for quick opening of the pouch.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Burkhardt method of packaging by having substituted a peel pouch for the pouch provided by the teachings of Tennican so that sterile packaging of the 
Regarding claim 19, the Burkhardt method of packaging, as modified by Schultz, Tennican, Riordan, Richart, and Warren above, discloses the method of claim 18, and wherein bundling further comprises arranging the first container and the second container so as to create a surgery-specific bone fusion kit that may be accessed during the surgery for treating a bone fracture (Burkhardt: paragraphs [0048, [0052] and [0053]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods of packaging and sterile packaging.  All are cited as being of interest and to show the state of the prior art.
Burkhardt et al. (US ‘350) discloses a kit container with a plurality of individually packaged components (including K-wires) each within their own container, and then within an outer shipping and storage container.
Garvey et al. (US ‘789), Forman et al. (US ‘794), Sixto et al. (US ‘799 and US ‘572), Hollis et al. (US ‘902) disclose kits and packaging of a K-wire.
Roesler et al. (US ‘308) discloses a first tube, for a medical object, within a second tube.
Sweeny (US ‘188) discloses individual tubular packages for medical instruments which are bundled together in an outer pouch package.
Kaplan et al. (US ‘377) discloses a pouch for holding orthopedic devices which are packaged within trays.
Nemec (US ‘980) discloses individually packaging medical components which are bundled together in an outer shipping package.
Blice et al. (US ‘510) discloses individually packaging medical components which are bundled together in an outer shipping package.
Clifford et al. (US ‘446) discloses individually packaged components including k-wires, where the packages are pouches (paragraph [0081]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        9 September 2021